Citation Nr: 0416590	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for residuals of a low 
back injury.

4.  Entitlement to service connection for a neurological 
condition of the left toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1965 to January 
1968.

This appeal is from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).

The appeal initially included a claim for service connection 
for thyroid condition.  The veteran withdrew the appeal in a 
July 2003 statement.  38 C.F.R. § 20.204 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has rebuilt the veteran's claims folder after the apparent 
loss of an original folder.  Although it appears that VA 
discovered the loss of the original file early in its 
existence, the Board cannot be certain what, if anything, was 
lost.

Certain records appear incomplete.  Certain records that 
ought to be in federal custody are not of record that should 
be given that there is notice of them in the file.  For 
example, the veteran reported on his February 2002 claim and 
in hearing testimony that he was treated for a back injury at 
a field hospital at Chu Lai in August 1967.  There is no 
record of VA's request for clinical records from the 


appropriate facility.  Clinical records are archived 
separately from individual military health records, so a 
request for the veteran's service medical records is not 
complete development.  There is a pre-induction audiogram, 
but no pre-induction physical examination report or medical 
history.  VA should make another request for this record.  
The veteran has reported a combat infantry badge in an 
October 2002 statement.  VA has not requested corroborating 
personnel records.

The veteran has made numerous references to private medical 
treatment within several years after service.  He provided 
different reasons why different of these are now unavailable, 
but he has provided sufficient information in his July 2003 
hearing (about the employer whose company physician treated 
him, about the school system where he taught and was given 
audiological tests, and about the health maintenance 
organization who later treated him) to trigger VA's duty to 
assist him to obtain records.  If these records are in the 
custody of a business, school system, or large health 
organization, they may be available, even if the 
practitioner's records are not.  The veteran should be aware, 
however, "The duty to assist is not always a one-way street.  
In similar cases, the U. S. Court of Appeals for Veterans 
Claims (Court) has stated that "[I]f a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Moreover, he must cooperate fully with 
VA's efforts to obtain evidence on is behalf, whether from 
private or federal sources.  38 C.F.R. § 3.159(c)(1)(i), 
(c)(2)(i) (2003).  

The veteran has not had a VA examination for compensation 
purposes.  The veteran has provided competent lay testimony 
of continuous or recurrent symptoms of disability.  In light 
of the loss of the initial claims file, examinations are 
warranted even though the veteran does not now meet all three 
criteria of entitlement to VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2003).



The veteran's initial, informal claim of July 2001 was 
unclear whether the left foot and toe condition was claimed 
as secondary to a then-claimed right knee condition.  The 
veteran's formal application of February 2002 and statements 
thereafter appear to claim direct service connection for 
nerve damage of the left foot or toes caused by Army boots.  
The RO denied service connection for a right knee disability, 
and the veteran did not perfect an appeal.  It would be 
economical of appellate resources if the RO clarified the 
issue regarding the left foot and toes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following service records 
or a statement from the official 
custodian that such records cannot be 
produced: Service personnel records 
corroborating the veteran's receipt or 
entitlement to receive a Combat 
Infantryman Badge; service entrance 
medical history and physical examination 
reports; clinical records of treatment of 
the veteran from Chu Lai Evacuation or 
Field Hospital of August 1967.

2.  Attempt to obtain the veteran's 
employee medical records from the 
Freeland, California, public school 
system, (See July 2003 hearing transcript 
[hereinafter transcript] page 9); the 
employer transcribed in the transcript, 
page 18, as Sisna (possibly Cessna) of 
Kansas, for the period January 1968 
through 1971; and from Kaiser HMO, 
Hayward, California, from 1971 to the 
present.  (See Transcript, page 19).



3.  Schedule the veteran for VA 
orthopedic, neurologic, and ENT with 
audiologic examinations to diagnose 
current low back and left foot pathology, 
and hearing loss and tinnitus, 
respectively.  Provide each examiner with 
the claims file

?	The ENT/audiology examiners should 
note the service audiology record 
and the September 1999 and August 
2003 private audiology reports.

?	  If any examiner produces a 
diagnosis, the examiner should 
provide an opinion whether there is 
a less than, equal to, or greater 
than 50 percent probability that the 
diagnosis is related to veteran's 
military service.

4.  After clarifying whether the veteran 
wishes to prosecute his left foot and 
toes claim as for direct service 
connection, secondary service connection, 
or both, readjudicate all claims at 
issue.  If any claim remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




